F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           April 18, 2006
                             FOR THE TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                           Clerk of Court

    RICHARD GREENLEE,

              Plaintiff-Appellant,

     v.                                                  No. 05-3269
                                                  (D.C. No. 04-CV-2570-MLB)
    UNITED STATES POSTAL                                    (D. Kan.)
    SERVICE,

              Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before TYMKOVICH, McKAY, and BALDOCK, Circuit Judges.



          Richard Greenlee, proceeding pro se, appeals the order entered by the

district court dismissing his initial and amended complaints with prejudice under

Fed. R. Civ. P. 12(b)(6). 1 The district court dismissed the complaints after

*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
1
          The district court also dismissed Mr. Greenlee’s complaints without
                                                                        (continued...)
Mr. Greenlee failed to demonstrate in response to an order to show cause that he

had pled a claim upon which relief could be granted. In fact, the district court

found not only that Mr. Greenlee had failed to state a cognizable legal claim, but

that his allegations were “fanciful and delusional.” R., Vol. 1, Doc. 8 at 2.

      We review de novo the district court’s dismissal of an action under Rule

12(b)(6). See Beck v. City of Muskogee Police Dep’t, 195 F.3d 553, 556 (10th

Cir. 1999). Under Rule 12(b)(6), a complaint should not be dismissed for failure

to state a claim “unless it appears beyond doubt that the plaintiff can prove no set

of facts in support of his claim which would entitle him to relief.” Hall v.

Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991) (quotation omitted). In making

this determination, we “presume[] all of plaintiff’s factual allegations are true and

construe[] them in the light most favorable to the plaintiff.” Id.

      It is also well established that “[a] pro se litigant’s pleadings are to be

construed liberally and held to a less stringent standard than formal pleadings

drafted by lawyers.” Id. at 1110. This liberal treatment is not unlimited,

however, and “[t]his court has repeatedly insisted that pro se parties follow the

same rules of procedure that govern other litigants.” Garrett v. Selby Connor


1
 (...continued)
prejudice due to his failure to accomplish timely service on defendant as required
by Fed. R. Civ. P. 4(m). Because we are affirming the district court’s alternative
with prejudice dismissal under Rule 12(b)(6), we do not need to address this
aspect of the district court’s order.

                                          -2-
Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005) (quotation omitted). As a

result, “conclusory allegations without supporting factual averments are

insufficient to state a claim on which relief can be based.” Hall, 935 F.2d at

1110. In addition, we will not “take on the responsibility of serving as the [pro

se] litigant’s attorney in constructing arguments and searching the record.”

Garrett, 425 F.3d at 840.

       Having reviewed the virtually incomprehensible allegations that are set

forth in Mr. Greenlee’s notice of appeal, his opening brief, the several

“complaints” he filed in the district court, both before and after this appeal was

commenced, and his response to the district court’s show cause order, we agree

with defendant that Mr. Greenlee has “failed to state a claim on which relief may

be granted because the complaint[s] consisted of fanciful allegations that, even if

. . . true, could not establish that the Postal Service violated any legal obligation

owed to [him].” Aplee. Br. at 2. Instead, as aptly summarized by defendant,

“[t]he gravamen of his pleadings, echoed in his brief on appeal, is that

unidentified third parties seek to injure him in various ways with a variety of

weapons, and he appears to seek the help of the Postal Service and possibly other

government agencies to protect him.” Id. at 6-7. This is insufficient to state a

claim against defendant under federal law, however, as Mr. Greenlee has “not

allege[d] either that anyone at the Postal Service is the party attempting to hurt


                                          -3-
him or that the Postal Service has a duty to seek out [his] alleged attackers;

indeed he acknowledges that he does not work for the Postal Service.” 2 Id.

      The judgment of the district court is AFFIRMED.


                                                     Entered for the Court
                                                     PER CURIAM




2
       Although Mr. Greenlee’s pleadings indicate that he worked for the Postal
Service in the past, he has not asserted a claim for relief in this case that is based
on his past employment.

                                          -4-